DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0031744, filed on 03/16/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2016/013875 A) in view of Lee et al. (US 2005/0287393 A1)
With respect to claim 1, Ahn discloses an organic electric element comprising a first electrode (anode), a second electrode (cathode), and an organic material (organic layer) formed between the first and second electrode, wherein the organic material layer comprises an emitting layer (light-emitting layer, paragraph 10), wherein the emitting layer is a phosphorescent light emitting layer (paragraph 202, lines 1-2) comprising a two or more host compounds and at least one dopant compound (paragraph 10, lines 5-6).
Ahn teaches a hole transport compound which reads on instant Formula 1, H3-5 (page 27), which is pictured below.

    PNG
    media_image1.png
    348
    220
    media_image1.png
    Greyscale

This compound reads on instant Formula 1 when Ar1 is a C6 aryl (phenyl) group, L1 is a C6 arylene (phenylene) group, Ar3 is a C12 fluorenyl group, Ar2 is a C12 biphenyl group, a and b are 0 so that R1 and R2 are not present, and n is 1.
Ahn also teaches a compound for the emission layer which reads on the claimed second host compound through a preferred embodiment of the compound of Formula 2, H2-156 (page 22), which is pictured below.

    PNG
    media_image2.png
    364
    275
    media_image2.png
    Greyscale


This compound meets the requirements of instant Formula 24 when Ar4 is a C8 heterocyclic group, L2 is a single bond , rings A and B are a C6 aryl group, and c and e are zero, so that R3 and R5 are not present, and two R4 are joined into a condensed C6 aryl group.
However, Ahn does not teach the compound of Formula 1 is a host in the emission layer.
Lee teaches an organic EL device which has a light emitting layer comprising a phosphorescent dopant, a first host which has a hole-transporting property, and a second material with an electron-transporting property. Lee teaches that when an emission layer comprises materials with both hole transport and electron transport properties, the organic EL device has enhanced emission efficiency (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a hole-transporting carbazole derivative into the quinazoline containing emission layer in order to form an EL device with enhanced emission efficiency.
With respect to claim 2, Ahn in view of Lee teaches the organic electric element of claim 1, and the first host compound represented by Formula 1, comprises a compound represented by Formula 3, as can be seen above.
With respect to claim 3, Ahn in view of Lee teaches the organic electric element of claim 1, and L1 is selected as A-1, and L2 is not present, as can be seen above.
With respect to claim 4, Ahn in view of Lee teaches the organic electric element of claim 1, and the first host compound represented by Formula 1 is represented by Formula 6, as can be seen above.
With respect to claim 5, Ahn in view of Lee teaches the organic electric element of claim 25, as discussed above. Ahn teaches compound H3-5 is a representative embodiment of Formula (3), as pictured below. 

    PNG
    media_image3.png
    384
    529
    media_image3.png
    Greyscale

In this formula, the example discussed in claim 25 is formed when A3 is a C6 aryl group (paragraph 23), L2 is a C6 arylene group (paragraph 24), l is zero (paragraph 25), R3 and R4 are C6 aryl groups (paragraph 26, lines 1-4), and R3 is linked to an adjacent substituent (paragraph 26, lines 9-11) to form a fluorene group.
Ahn further teaches that R1 may be linked to adjacent substituents to form a polycyclic aromatic ring (paragraph 26, lines 9-11).
This would form the compound pictured below.

    PNG
    media_image4.png
    583
    641
    media_image4.png
    Greyscale

This compound meets the requirements of Formula 10 of the instant claim when R1, R2, Ar1, Ar2, Ar3, a and b are the same as defined in claim 25.
Ahn includes each element claimed, with the only difference between the claimed invention and Ahn being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent device having high efficiency and long lifespan (paragraph 30), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Ahn in view of Lee teaches the organic electric element of claim 1, and n is 1, as discussed above.
With respect to claim 9, Ahn in view of Lee teaches the organic electric element of claim 1 and the first host compound represented by Formula 1 comprises a compound represented by Formula 23 when R1, R2, L1, Ar1, Ar2, a, b, and n are the same as defined in claim 25, f and g are 0, R9 and R10 are not present, Y is CR’R”, and R’ and R” are C1 alkyl groups.
With respect to claim 10, Ahn in view of Lee teaches the organic electric element of claim 1, and A and B in Formula 25 are selected as B-1, which is a benzene group when Z4 to Z7 are CR’, and R’ is a hydrogen atom.
With respect to claim 11, Ahn in view of Lee teaches the organic electric element of Claim 1, and two R4 in Formula 24 are joined to form an aromatic ring.
With respect to claim 12, Ahn in view of Lee teaches the organic electric element of Claim 1, and the second host compound is represented by Formula 29, as pictured above.
With respect to claim 13, Ahn in view of Lee teaches the organic electric element of claim 1, and the second host compound represented by Formula 24 is represented by Formula 47.
With respect to claim 14, Ahn in view of Lee teaches the organic electric element of claim 1, and the first host compound represented by Formula 1 is identical to instant Formula 1-5.
With respect to claim 15, Ahn in view of Lee teaches the organic electric element of Claim 1, and the second host compound of FOmrula 24 is selected as compound 3-6.
With respect to claim 16, Ahn in view of Lee teaches the organic electric element of claim 1, and the emitting layer is a phosphorescent light emitting layer (paragraph 202, lines 1-2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a phosphorescent light emitting layer in the claimed organic electric element as Ahn teaches the device has a phosphorescent dopant.	

Claims 6, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2016/013875 A) in view of Lee et al. (US 2005/0287393 A1) as applied to claims 1-5, 7, and 9-16 above, and further in view of Kim et al. (WO 2011/055932 A2, using US 2012/0217492 A1 as an official translation and for references).
With respect to claims 6 and 8, Ahn in view of Lee teaches the organic electric element of claim 1, as discussed above, however, neither Ahn nor Lee teaches that the first host compound represented by Formula 1 comprising a two arylamine moieties (n is 2).
Kim teaches a carbazole derivative with two substituted tertiary amines for use in the light-emitting layer of an electroluminescent device (paragraph 0006, lines 1-8). Kim teaches that when a carbazole derivative in which two tertiary amines are substituted can perform various roles in an organic electronic device and when it is employed in an organic electronic device, it is possible to achieve device efficiency increase, deriving voltage reduction, life span prolongation, and stability increase (paragraph 0011).
One preferred embodiment of this compound is example 1-3, which is given on page 75, and pictured below.

    PNG
    media_image5.png
    465
    501
    media_image5.png
    Greyscale

As can be visualized, example 1-3 meets the requirements of the instant claims. It should also be noted that this compound is the same as preferred embodiment 1-60 in claim 14. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the compound of Ahn to have two aryl amine moieties in order to form a carbazole derivative with two tertiary amine moieties that, when employed in an organic electronic device, result in device efficiency increase, deriving voltage reduction, life span prolongation, and stability increase (paragraph 0011), as taught by Kim.
With respect to claims 17-19, Ahn in view of Lee teaches the organic electric element of claim 1, as discussed above, however, neither Ahn nor Lee teaches that the compound represented by Formula 1 and by Formula 24 are present in a mixed ratio according to the instant claims.
Kim also teaches the wavelength of the light-emitting material is a result effective variable of the concentration of the dopant within a host/dopant system in the light emitting layer of the electric element. Kim teaches that the wavelength of the host is shifted according to the wavelength of the dopant, and a light having a desired wavelength can be obtained according to the kind of dopant. 
For example, during the measurement of a green host, an emitting layer doped with 7% BD-052X and an emitting material was applied (paragraph 0188, lines 6-10), and in another device, a phosphorescent material was deposited to film-form an emitting layer which comprised 10% concentration of Ir(ppy)3 (paragraph 0189, lines 1-6).
This demonstrates that different dopant/host systems require different ratios and that the concentrations/ratios are result effective variables.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine what ratio works best for a given host/dopant system in order to achieve a particular wavelength. Particularly as the claims are drawn to a ratio of two compounds in a host/dopant system, and specifically claims 17 and 18 are drawn towards a host/dopant system in the amount of 1:9, which is 10%, it would have been obvious to a person of ordinary skill in the art to optimize the concentrations in the claimed ratios and arrive at the claimed invention in order to achieve the desired light emission wavelength. See MPEP 2144.05 (II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, and 21-22 of copending Application No. 16/089,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Compounds of instant Formula 1 overlap in scope with compounds of ‘621 Formula (1), and compounds of instant Formula 24 overlap in scope with compounds of ‘621 Formula (20)
Claims 1-5, 7, and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No 15/743,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Compounds of instant Formula 1 overlap in scope with compounds of ‘535 Formula 1 and compounds of instant Formula 24 overlap in scope with compounds of ‘535 Formula 2. See in particular the similarity between embodiment 2-30 from instant claim 14 and embodiment A312 of ‘535 claim 4.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-44  of copending Application No 15/566,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Compounds of instant Formula 1 overlap in scope with compounds of ‘628 Formula 1 and compounds of instant Formula 24 overlap in scope with compounds of ‘628 Formula 2. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No 15/247,707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Compounds of instant Formula 1 overlap in scope with compounds of ‘707 Formula 2 and compounds of instant Formula 24 overlap in scope with compounds of ‘707 Formula 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786